DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.  


Response to Arguments
Applicant’s arguments over the pre-AIA  35 U.S.C. 103(a) rejection of claims  1-11 over Nazaruk (The role of triterpenes in the management of diabetes mellitus and its complications Phytochem Rev (2015) 14:675–690. Published online: JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416) is not persuasive. The rejection is herewith maintained.  Applicant makes similar arguments as before, such as the compound not acting as an antidiabetic, as well as, degree of potency relative to other compounds of Nazaruk.  It is Examiners contention that even though Applicant argues unclaimed limitations, Nazaruk teaches treatment of type 2 DM to decrease postprandial glucose levels with compounds isolated from the root bark of Euclea undulate (Ebenaceae) and Lagerstroemia speciosa (Lythraceae). An isolated, 23-hydroxyursolic acid, has bioactivity against a-glucosidase. The inhibition of a-glucosidases and a-amylases delay the absorbance of carbohydrates in the intestine, leading to a decrease in the postprandial insulin level (de Sales et al. 2012).  With respect to the argument of potency, the question is not whether 23-hydroxyursolic acid is more potent than the other compounds.  Applicant is not claiming degree of potency but merely that the compound works, similar to what is described in the prior art.

The following rejections new rejections are made:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Nazaruk (The role of triterpenes in the management of diabetes mellitus and its complications Phytochem Rev (2015) 14:675–690. Published online: JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416).
Nazaruk teaches the therapeutic approach to treating type 2 DM is to decrease postprandial glucose levels. It can be achieved through the inhibition of a-glucosidases and a-amylases which delay the absorbance of carbohydrates in the intestine, leading to a decrease in the postprandial insulin level (de Sales et al. 2012). There are many in vitro investigations indicating the ability of various plant-derived triterpenes to inhibit a-
The reference fails to specify the attenuating monocyte hypersensitivity in a diabetic patient.
Ullevig teaches dietary supplementation (reads on a composition) with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to attenuating monocyte hypersensitivity in a diabetic patient with the 23-hydroxyursolic acid. The motivation comes from the teaching that  constituents of this plant—maslinic acid, oleanolic acid and 23-hydroxyursolic acid exhibit a lower activity where their IC50 equaled 5.52, 6.29 and 8.14 lg/mL. Further, that dietary supplementation with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of diabetic atherosclerosis. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. It is further noted that in the absence of evidence to the contrary, it is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. See In re Kerkhoven, 205 USPQ 1069 (CCPA).
Nazaruk teaches “When HFD-diabetic mice were treated with ursolic acid at a concentration of 0.2 %, monocyte chemotactic activity was decreased in correlation with the extent of reduction in atherosclerotic lesion formation. This compound reduced monocyte transmigration and macrophage recruitment. The results suggest that ursolic acid protects .
Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rani (Investigation On Phytochemical Constituents And Biological Potential Of Some Traditional Medicinal Plants. Thesis submitted to COCHIN UNIVERSITY OF SCIENCE AND TECHNOLOGY. JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416)..

The reference fails to specify the attenuating monocyte hypersensitivity in a diabetic patient.
Ullevig teaches dietary supplementation(reads on a composition)   with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of diabetic atherosclerosis and provide evidence that UA's anti-atherogenic activity at least to a large extent appears to involve protecting of monocytes from hyper-reactivity to MCP-1 induced by metabolic stress and accelerated cell migration. UA for our mice (reads on pets or animal) to be approximately 300 mg/kg bodyweight. This dose translates into a dose of 24 mg/kg in humans (reads on a subject younger than 18 years of age). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to attenuating monocyte hypersensitivity in a diabetic patient with the 23-hydroxyursolic acid. The motivation comes from the teaching phytochemicals 23-hydroxyursolic acid (p. 43) and rosmarinic acid are antidiabetic agents. Further, that dietary supplementation with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of diabetic atherosclerosis. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. It is further noted that in the absence of evidence to the contrary, it 
Rani  teaches “inhibition potential of α-glucosidase enzyme was assayed by using varying concentrations in the microgram range”.  The reference describes assays and therefore does not specifically disclose 1 to 500 mg/kg of body weight of the active.  However, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan.
Reference of relevance:
Jang et al. (A New Pancreatic Lipase Inhibitor Isolated from the Roots of Actinidia argute. Arch Pharm Res Vol 31, No 5, 666-670, 2008)

Conclusion
No claims allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/LAYLA SOROUSH/
Primary Examiner, Art Unit 1627